Citation Nr: 0844839	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-19 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1976 to July 1998, during the Gulf War Era. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO in 
November 2004. 

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in October 2008.  A 
transcript of this hearing has been associated with the 
veteran's claims folder.  

In November 2008, the veteran submitted pertinent medical 
evidence, by way of recent VA treatment records, directly to 
the Board, along with a written statement waiving initial 
review of this evidence by the RO.


FINDING OF FACT

The veteran currently is shown to have a diagnosis of PTSD 
that is causally linked to a stressor event manifested by a 
hostile enemy attack while he was stationed in Saudi Arabia.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 
 
The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  

II.  Service Connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Under the laws administered by VA, service connection for 
PTSD requires: (1) medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998). 

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996). 

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks. 

The Board has first considered the question of whether the 
veteran has a confirmed diagnosis of PTSD.  In March 2003, 
the veteran submitted a statement from his private physician, 
Dr.  J.L., that diagnosed him with chronic PTSD due to his 
military service.  The veteran told his physician that he 
witnessed the destruction caused to enemy troops and vehicles 
firsthand and that 25 soldiers were killed.  The patient was 
prescribed Paxil and Seroquel.

A May 2003 VA treatment record reflect that the veteran was 
diagnosed with PTSD.  The VA physician attributed his PTSD to 
the time he spent in Saudi Arabia during the Gulf War.

The veteran underwent a VA examination in March 2006.  The 
veteran told the VA examiner that he witnessed scud missile 
attacks.  Several missiles were fired at Dhahran during the 
war and one missile actually hit Dhahran.  He reported that 
he saw Al-Khobar's Towers (serving as barracks) hit and saw 
several military personnel die.  He also stated that he knew 
of a female veteran who died.  He also reported seeing 
vehicles burned and dead or wounded Iraqi soldiers.  He saw 
beheadings and two people who died in a vehicle accident.  
The VA examiner noted that the veteran over reported his 
symptoms; and that although he exceeded the cutoff for 
consideration of combat-related PTSD, the tests should be 
interpreted very cautiously due to his over reporting.  He 
concluded that the veteran's test results were invalid.  The 
VA examiner further stated that the veteran's Desert Storm 
experience contained many contradictions.  He concluded that 
criteria A for the diagnosis of PTSD was not met because it 
was difficult to document that the veteran was exposed to a 
traumatic event.  The VA examiner diagnosed him with 
intermittent explosive disorder.

In August 2007, the veteran submitted a second opinion from a 
private physician, Dr. E.H.  He was diagnosed with chronic 
PTSD.  Further, recent VA treatment records noted a history 
of PTSD.

The Board is aware of the March 2006 VA examiner's 
unfavorable opinion; however, given that the VA examiner's 
rationale is premised on flawed test results and is 
inconsistent with the evidence of record, the Board finds the 
private opinions and the VA treatment records to have greater 
probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (the Board, however, may favor the opinion of one 
competent medical professional over that of another so long 
as an adequate statement of reasons and bases is provided).  
Further, the VA examiner's rationale was primarily premised 
on the fact that criteria A for a diagnosis of PTSD were not 
satisfied because it was difficult to verify the veteran's 
stressor.  However the veteran's reported stressor has since 
been verified.  In this regard, the Board observes that a 
PTSD diagnosis is clearly indicated in the VA and private 
medical records.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated. 

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded a Bronze Star, but not such combat-related citations 
as the Purple Heart Medal or the Combat Ribbon, as indicated 
by his DD-214 Form. 

Additionally, the veteran's military records indicate that 
his principal in-service duties involved food service 
management, which would not, in and of themselves, suggest 
combat.  Moreover, the veteran's service medical records do 
not suggest any wounds attributable to combat. 

In short, there is no evidence of record to suggest the 
veteran's participation in combat with the enemy during 
service.  As such, the Board has considered whether the 
veteran's diagnosis of PTSD is based upon a corroborated in-
service stressor or stressors. 

In this regard, the Board observes that the veteran has 
reported several stressful in-service events related to his 
service in Saudi Arabia.  Notably, the veteran reported that 
he witnessed a scud missile attack that occurred in Dhahran, 
Saudi Arabia in February 1991, which killed 28 soldiers.  He 
was assigned to the 365th Transportation Company as a food 
service sergeant and was stationed at Camp Jack and Jill in 
Dhahran, Saudi Arabia at the time of the attack.  The RO 
contacted CURR for corroboration and to determine if the 
veteran or his unit was stationed in the location were the 
attack occurred.  In October 2004, CURR confirmed that the 
veteran was stationed at Dhahran during the pertinent time 
period.  Dhahran was subjected to Iraqi scud missile attack 
on 11 separate days during this time period, included the 
warehouse that was used as troop barracks.  The attack 
resulted in the death of over 25 soldiers.

Similar to Pentecost, the veteran's unit records constitute 
independent descriptions of the scud attacks that were 
experienced by the veteran's unit when he was stationed in 
Saudi Arabia, thus corroborating his claim of having 
experienced scud missile attacks (despite the fact that the 
records do not specifically identify the veteran as being 
present during the attacks).  Pentecost v. Principi, 16 Vet. 
App. at 124.   

In light of the Court's ruling in Pentecost and after 
consideration of all of the evidence, the Board finds that 
the preponderance of the evidence is in favor of the claim.  

Given the veteran's PTSD diagnosis, his reports of attacks on 
his unit, and the service department records corroborating 
similar attacks, the Board finds that the criteria for 
service connection for PTSD-namely a diagnosis based upon a 
corroborated stressor-have been met in this case.  The claim 
is granted in full. 

 




ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


